


116 HR 2127 IH: No Taxpayer-Funded Art in Embassies Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2127
IN THE HOUSE OF REPRESENTATIVES

April 8, 2019
Mr. Burchett introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To prohibit the use of United States Government funds for art in United States embassies and consulates, and for other purposes.

 
1.Short titleThis Act may be cited as the No Taxpayer-Funded Art in Embassies Act. 2.Prohibition (a)In generalNo funds are authorized to be appropriated, and the Secretary of State may not obligate or expend any funds, for the purchase, installation, insurance, or transport of any art for the purposes of installation or display in any embassy, consulate, or other foreign mission of the United States. 
(b)DefinitionIn this section, the term art includes paintings, sculptures, photographs, industrial design, and craft art.   